DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01 December 2020 has been considered and places the case in condition for allowance.  Claims 8-16 and 19-28 are currently pending.

Allowable Subject Matter
Claims 8-16 and 19-28 allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a stump cutter tooth comprising an arcuate tip or convex cutting edge having a tip with a subtended central angle less than 120 degrees in combination with the rest of the claimed limitations set forth in the independent claims 8, 11, 14 and 19.  For independent claim 9, it is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a stump cutter tooth comprising “comprising an arcuate tip connected on each respective side thereof by two non-parallel straight surfaces and then continued with second two generally parallel surfaces connected respectively to the two non-parallel straight surfaces, the arcuate tip having a subtended angle less than 145 degrees”.


The next closest prior art is U.S. Patent Application Publication No. 2014/0319261 which also discloses a stump cutter tooth having an arcuate or convex tip. However, as pointed out in applicant’s arguments (page 9) the subtended angle is 148 degrees which is not less than 120 degrees.  Additionally, for claim 9, while it does disclose two non-parallel straight surfaces and then continued with second two generally parallel surfaces, again the subtended angle is not less than 145 degrees.

Additionally, as seen in applicant’s admitted prior art in figures 3-7 the subtended angle is 125 degrees and while it discloses two generally parallel surfaces, it does not disclose two non-parallel straight surfaces that the two parallel surfaces are connected to.  

Finally, it is noted that the prior art in this area, stump cutter teeth, are mainly variants of these designs or are of a circular design which also would not read on the claimed inventions.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/26/2021